IN THE
                         TENTH COURT OF APPEALS

                                No. 10-16-00019-CV

AMERICAN LUMBER, INC.,
                                                           Appellant
v.

EAGLE FOREST PRODUCTS, LLC (IDAHO),
EAGLE FOREST PRODUCTS, LLC (TEXAS),
BRAD BOWER, EDDIE WINN AND ANDREW KEYS,
                                    Appellees



                          From the 85th District Court
                              Brazos County, Texas
                        Trial Court No. 13-002584-CV-85


                          MEMORANDUM OPINION


      Appellant, The American Trade Group, Inc. d/b/a American Lumber, Inc., has filed

a motion to dismiss this appeal with prejudice. See TEX. R. APP. P. 42.1(a)(1). Dismissal

of this appeal does not prevent a party from seeking relief to which it would otherwise

be entitled. The motion is granted, and the appeal is dismissed. Costs are assessed

against the party incurring the same.
                                              AL SCOGGINS
                                              Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed June 2, 2016
[CV06]




American Lumber, Inc. v. Eagle Forest Products, LLC         Page 2